ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeal of --                                  )
                                              )
JE Dunn Construction Company                  )      ASBCA No. 61851
                                              )
Under Contract No. W9126G-08-D0057            )

APPEARANCES FOR THE APPELLANT:                       Reginald M. Jones, Esq.
                                                     Nicholas T. Solosky, Esq.
                                                      Fox Rothschild LLP
                                                      Washington, DC

APPEARANCES FOR THE GOVERNMENT:                      Michael P. Goodman, Esq.
                                                      Engineer Chief Trial Attorney
                                                     Michael T. Geiselhart, Esq.
                                                     S. DeAnn Lehigh, Esq.
                                                      Engineer Trial Attorneys
                                                      U.S. Army Engineer District, Little Rock

                  OPINION BY ADMINISTRATIVE JUDGE THRASHER

       It is the Board's decision, pursuant to 41 U.S.C. §§ 7105(e), and the parties' stipulation
and agreement, that the appeal is sustained. In the nature of a consent judgment, the Board
makes a monetary award to appellant in the amount of $110,000.00. This amount is inclusive
of Contract Disputes Act interest. No further interest shall be paid.

       Dated: January 15, 2019




                                                     clministrative Judge
                                                   Chairman
                                                   Armed Services Board
                                                   of Contract Appeals

(Signatures continued)
f
1                                                   I concur
    I concur



                                                    owE.WILSG
    Administrative Judge                            Administrative Judge
    Vice Chairman                                   Vice Chairman
    Armed Services Board                            Armed Services Board
    of Contract Appeals                             of Contract Appeals


           I certify that the foregoing is a true copy of the Opinion and Decision of the Armed
    Services .Board of Contract Appeals in ASBCA No. 61851, Appeal of JE Dunn Construction
    Company, rendered in conformance with the Board's Charter.

          Dated:



                                                    JEFFREY D. GARDIN
                                                    Recorder, Armed Services
                                                    Board of Contract Appeals




                                                                                                  I
                                                                                                  I
                                                                                                  l